[Cite as Williams v. Russo, 2014-Ohio-1439.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100450




                                     MICAH WILLIAMS

                                                        RELATOR

                                                  vs.

                                 JUDGE JOHN R. RUSSO

                                                        RESPONDENT




                                           JUDGMENT:
                                           WRIT DENIED


                                           Writ of Procedendo
                                           Motion No. 470162
                                           Order No. 472310

        RELEASE DATE: March 28, 2014
FOR RELATOR

Micah Williams, pro se
Inmate No. 512-346
Marion Correctional Institution
940 Marion-Williamsport Road
Marion, OH 43302-0057

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
Justice Center - 9 Floor
                 ht




1200 Ontario Street
Cleveland, OH 44113
                                      ii




KENNETH A. ROCCO, J.:

      {¶1} Micah Williams has filed a complaint for a writ of procedendo,

with “alternative relief requested.” Williams advances a number of arguments

attacking his plea, conviction, sentence, and the court’s jurisdiction to preside

over his criminal case. However, he also seeks an order from this court

directing Judge John Russo to issue a ruling on his “motion to vacate or set

aside sentence judgment, and conviction” that was filed on April 22, 2013, in

State v. Williams, Cuyahoga C.P. No. CR-05-469067. Williams concedes in his

pleadings that a ruling on that motion would render “this Writ of Procedendo”

moot. Respondent has filed a motion for summary judgment indicating that

the writ is moot because the subject motion was denied by an order dated

November 1, 2013, and because Williams is not entitled to a writ of

procedendo on any of his remaining claims. Williams has not opposed

respondent’s motion for summary judgment. For the reasons that follow, we

grant Judge Russo’s motion for summary judgment.

      {¶2} Respondent notes that Williams failed to comply with R.C.

2969.25, which requires the attachment of an affidavit to the complaint for a

writ of procedendo that describes each civil action or appeal filed within the
previous five years in any state or federal court. Williams’s failure to comply

with R.C. 2969.25 warrants the dismissal of the complaint for a writ of

procedendo. State ex rel. Zanders v. Ohio Parole Bd., 82 Ohio St.3d 421,

1998-Ohio-218, 696 N.E.2d 594; Alford v. Winters, 80 Ohio St.3d 285,

1997-Ohio-117, 685 N.E.2d 1242.

      {¶3} The writ of procedendo is merely an order from a court of superior

jurisdiction to one of inferior jurisdiction to proceed to judgment. Yee v. Erie

Cty. Sheriff’s Dept., 51 Ohio St.3d 43, 553 N.E.2d 1354 (1990). Procedendo is

appropriate when a court has either refused to render a judgment or has

unnecessarily delayed proceeding to judgment. State ex rel. Watkins v. Eighth

Dist. Court of Appeals, 82 Ohio St.3d 532, 1998-Ohio-190, 696 N.E.2d 1079.

However, the writ will not issue to control what the judgment should be, nor

will it issue for the purpose of controlling or interfering with ordinary court

procedure. Thus, procedendo will not lie to control the exercise of judicial

discretion. Moreover, it will not issue when there is an adequate remedy at

law. State ex rel. Bd. of State Teachers Retirement Sys. of Ohio v. Davis, 113

Ohio St.3d 410, 2007-Ohio-2205, 865 N.E.2d 1289, ¶ 43 (“procedendo is not

appropriate when the party seeking the writ has an adequate remedy in the

ordinary course of law, e.g., appeal.”) Further, this court has no jurisdiction to

issue a declaratory judgment in an original action. State ex rel. Ormond v.

Solon, 8th Dist. Cuyahoga No. 92272, 2009-Ohio-1097, ¶ 10, fn. 3, citing,
State ex rel. Neer v. Indus. Comm., 53 Ohio St.2d 22, 371 N.E.2d 842 (1978).

      {¶4} The attachment to the respondent’s summary judgment motion

establishes that Judge Russo has proceeded to judgment on the motion to

vacate sentence, judgment, and conviction. Respondent denied the motion and

specifically found that “any claim or argument with respect to subject matter

jurisdiction has been waived by [Williams’s] knowing, intelligent, and

voluntary guilty plea.” Williams has or had an adequate remedy at law to

challenge all of the remaining allegations of his pleading, including the

validity of the arrest warrant, the effectiveness of his representation, the

legality of his arrest, and the court’s exercise of jurisdiction over this matter.

In fact, Williams pursued a direct appeal and has appealed the trial court’s

order dated November 1, 2013.

      {¶5} Respondent’s motion for summary judgment is granted and the

application for a writ of procedendo is denied. Costs assessed against relator,

however, costs are waived. This court further orders the Clerk of the Eighth

District Court of Appeals to serve notice of this judgment upon all parties as

required by Civ.R. 58(B).

      {¶6} Writ denied.



_________________________________________
KENNETH A. ROCCO, JUDGE
FRANK D. CELEBREZZE, JR., P.J., and
PATRICIA ANN BLACKMON, J., CONCUR